DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 10-11, 14, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not teach that the composition is free of 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10, 11, 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashina (DE112006001824).
Regarding claims 1, 4-6 and 25:  Harashina teaches a composition comprising PBT, calcium hypophosphite, a bromine-containing polymer, and 30 wt% of glass fibers [Table 6; Example 54].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select brominated polystyrene, compound B-2 or B-3, of Harashina as the halogen containing flame retardant in Example 54 [0122].  Harashina teaches about 5 to about 30 parts by weight of halogen-containing flame retardant B (brominated polystyrene [0057], about 0.5 to 30 parts by weight of flame retardant auxiliary F (calcium hypophosphite) [0099].  Example 54 of Harashina is free of antimony [Table 6]. 
Given the amounts taught in Harashina, the weight concentrations of bromine concentration and calcium hypophosphite overlap the claimed ranges, and the ratio of claim 25.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10:  Harashina teaches adding polytetrafluoroethylene, Component D2-1, to their composition [0122; Examples].
Regarding claim 11:  Harashina teaches 50 wt% PBT, 30 wt% glass fibers, about 5 to about 30 parts by weight of halogen-containing flame retardant B (brominated polystyrene [0057], about 0.5 to 30 parts by weight of flame retardant auxiliary F (calcium hypophosphite) [0099], and about 0.5 to about 15 parts by weight of compound D (polytetrafluoroethylene) [0085; Examples].
The ranges taught by Harashina overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 14:  Harashina teaches a flammability rating of V-0 at a thickness of 0.8 mm, and a CTI of greater than 420V [Examples].
Regarding claim 24:  Harashina teaches a CTI of about 500 to 850 with an example at 550 [0115, Example 27].

Claims 1, 4-6, 10, 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2015/0218347).

Given the amounts taught in Zheng et al., the weight concentrations of bromine concentration and calcium hypophosphite overlap the claimed ranges, and the ratio of claim 25.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10:  Zheng et al. teach adding PTFE as an anti-dripping agent [0050].
Regarding claims 14 and 24:  Zheng et al. teach a flammability test rating of V-0 at 1.6 mm [Table 7].  Since the composition is the same as claimed it will possess the claimed flammability test rating and CTI.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See .

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Harashina fails to teach the claimed ranges.  As shown above, Harashina teaches ranges that overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The Applicant has stated that the examples of Harashina are outside of the claimed ranges.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Applicant has alleged the unexpected result of a high flammability rating and enhanced CTI.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant has not demonstrated improved results over the closest prior art, which is Harashina.  Harashina teaches a UL94 V-0 at a thickness of 0.8 mm, and a CTI of about 450 to 850 V [0116; Examples].
The Applicant has made the argument that Zheng fails to teach the claimed ranges.  As shown above, Zheng teaches ranges that overlap the claimed ranges.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
  The Applicant has stated that Zheng et al. do not teach a UL 94 V-0 flame retardance at 0.8 mm.  It is noted that this remark applies only to claim 14.  Furthermore, since the composition is the same as claimed it will possess the claimed flammability test rating.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763